                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

YOHAN WEBB,                     )                                 8:19CV416
                                )
                Plaintiff,      )
                                )                             MEMORANDUM
     v.                         )                              AND ORDER
                                )
PETE RICKETTS; CITY OF LINCOLN; )
LEIRON GAYLOR BAIRD;            )
LANCASTER COUNTY; and JEFF      )
BLIEMIESTER,                    )
                                )
                Defendants.     )



      On November 1, 2019, the court ordered Plaintiff to file an amended complaint within
30 days or face dismissal of this action. (Filing 35.) To date, Plaintiff has not filed an
amended complaint. He has, however, filed four motions.1

       In Filing 36, Plaintiff renews his request for appointment of counsel. This motion will
be denied for the reasons previously stated.

        In Filing 38, Plaintiff requests that a 3-judge panel be appointed. This motion will be
denied as frivolous. Plaintiff’s action is not one which must be heard by a district court of
three judges under 28 U.S.C. § 2284.

       In Filing 39, Plaintiff renews his request for free copies of his pleadings. This motion
will be denied for the reasons previously stated.


       1
         Plaintiff also filed a change of address on December 16, 2019, indicating that he is
no longer incarcerated at the Lancaster Department of Corrections, but has been civilly
committed to the Lincoln Regional Center. (Filing 41.) Consequently, the court entered an
order requiring Plaintiff to file a new application to proceed in forma pauperis (“IFP”) or to
pay the applicable fees. (Filing 42.) Plaintiff filed a new IFP application, which was granted
on January 14, 2020. (Filings 43, 44.)
        In Filing 40, Plaintiff again requests appointment of counsel and the convening of a
3-judge panel, and, in addition, requests an evidentiary hearing. This motion will be denied
for the reasons previously stated, and because there is no need for a hearing.

        In its previous memorandum and order, the court reviewed Plaintiff’s complaint and
determined that no plausible claim for relief was stated against any named Defendant. The
court observed, however, that plausible § 1983 claims were stated against individuals whom
Plaintiff was unable to identify by name: (1) a Fourth Amendment claim for false arrest
alleged against a plain-clothes detective (described as a Caucasian male who was wearing
a wrinkled, beige suit and driving an unmarked car) and a uniformed officer (described as
a Caucasion female who was wearing a Lincoln Police Department uniform and driving a
patrol car); (2) a Fourteenth Amendment conditions-of-confinement claim relating to his
alleged placement on suicide watch at the Lancaster County Department of Corrections; (3)
a Fourteenth Amendment excessive force claim against an unknown corrections officer who
allegedly injured Plaintiff’s shoulder by twisting his arm and forcibly putting him on the
floor; and (4) a Fourteenth Amendment claim for allegedly being placed in administrative
segregation for non-disciplinary reasons.

       Although a complaint must include the names of all the parties, see Fed. R. Civ. P.
10(a), “an action may proceed against a party whose name is unknown if the complaint
makes allegations specific enough to permit the identity of the party to be ascertained after
reasonable discovery.” Estate of Rosenberg by Rosenberg v. Crandell, 56 F.3d 35, 37 (8th
Cir. 1995). “Dismissal is proper only when it appears that the true identity of the defendant
cannot be learned through discovery or the court’s intervention.”2 Munz v. Parr, 758 F.2d
1254, 1257 (8th Cir. 1985); see Majors v. Baldwin, 456 F. App’x 616, 617 (8th Cir. 2012)


       2
          “It is a general principle of tort law that a tort victim who cannot identify the
tortfeasor cannot bring suit. See Billman v. Indiana Dep’t of Corrections, 56 F.3d 785, 789
(7th Cir. 1995) (Posner, C.J.). This rule has been relaxed, however, in actions brought by pro
se litigants. Id. In a number of cases analogous to that at bar, appellate courts have found
error in a trial court’s refusal to assist a pro se plaintiff in identifying a defendant. This is
particularly so where the plaintiff is incarcerated, and is thus unable to carry out a full
pre-trial investigation.” Valentin v. Dinkins, 121 F.3d 72, 75 (2d Cir. 1997).

                                              -2-
(per curiam; unpublished) (remanding for further consideration the pre-service dismissal of
claims against unnamed defendants who it appeared could be identified); Wheat v. Schriro,
80 F. App'x 531, 534 (8th Cir. 2003) (per curiam; unpublished) (reversing dismissal of
retaliation claim against unidentified third-shift corrections staff where “there is no reason
to believe that on remand their identities could not be discovered”); cf. Perez v. Does 1-10,
931 F.3d 641, 646 (8th Cir. 2019) (district court did not err in dismissing claims against Doe
Defendants where complaint “does not sufficiently allege who the Doe Defendants are, what
they allegedly did, what their position is for the City, or any other facts that would permit the
Doe Defendants to be noticed or identified through discovery.”); Gray v. Weber, 244 F.
App’x 753, 754 (8th Cir. 2007) (per curiam; unpublished) (affirming pre-service dismissal
where the only named defendant, a prison warden, was not alleged to have any personal
involvement in or direct responsibility for alleged denial of medical care, and it was
impossible to discern from complaint which medical-staff employees were responsible for
denying plaintiff care).

        The identities of the arresting officers should not be difficult to ascertain through
discovery, nor should it be difficult to discover which individuals who were responsible for
placing Plaintiff on suicide watch and in administrative detention at the Lancaster County
Department of Corrections. It may also be possible to discover the identity of the corrections
officer who allegedly used excessive force against Plaintiff, although he is not described with
any particularity in the complaint.

       While the court has determined that Plaintiff’s complaint fails to state a claim upon
which relief may be granted against Lancaster County and the City of Lincoln, they have
been named as Defendants and are alleged to be the employers of the individuals whom
Plaintiff is unable to identify. The court therefore will allow Lancaster County and the City
of Lincoln to be served with process so that Plaintiff may serve each of them with written
interrogatories for the limited purpose of discovering the identity of the individuals who
allegedly violated Plaintiff’s constitutional rights.3 The court will also expedite discovery by


       3
         Plaintiff is referred to Federal Rule of Civil Procedure 33 and Nebraska Civil Rule
33.1 for applicable procedures regarding written interrogatories.

                                              -3-
permitting Plaintiff to serve such interrogatories on the County and the City as soon as an
appearance has been entered on behalf of such governmental entity.4 Neither the County nor
the City shall be required to respond to Plaintiff’s complaint; it is the court’s intention that
each of them will be dismissed from the action unless named as a defendant in an amended
complaint. If Plaintiff does not file an amended complaint within 120 days of today’s date,
this action will be dismissed without prejudice and without further notice.5

       IT IS THEREFORE ORDERED:

       1.       Plaintiff’s motion to appoint counsel (Filing 36) is denied.

       2.       Plaintiff’s motion for 3-judge court to review (Filing 38) is denied.

       3.       Plaintiff’s motion for copies (Filing 39) is denied.

       4.       Plaintiff’s motion for evidentiary hearing (Filing 40) is denied.




       4
         Rule 26 of the Federal Rules of Civil Procedure provides that “[a] party may not seek
discovery from any source before the parties have conferred as required by Rule 26(f), or
when authorized by these rules, by stipulation, or by court order.” Fed. R. Civ. P. 26(d)(1).
However, this court’s General Order No. 2016-02 provides that “all pro se civil cases (where
the plaintiff is proceeding without a lawyer) that are assigned to a district judge for trial,
whether filed by a prisoner or not, are exempted from the disclosure and conference
requirements of Federal Rule of Civil Procedure 26.” (Filing 8, pp. 2-3, ¶ 17) “The court will
not issue a scheduling packet in a pro se civil case assigned to a district judge. Instead, the
court will issue a progression order, addressing discovery and other issues, approximately
thirty days after the last defendant has answered. No discovery in pro se civil cases assigned
to a district judge may take place until a progression order is entered unless the court’s [sic]
orders otherwise. Requests to engage in discovery before the court enters the progression
order must be made by motion.” (Ibid., p. 3, ¶ 18) In this case, the court is ordering that
Plaintiff may engage in limited discovery prior to the entry of a progression order.
       5
           This deadline may be extended upon motion by Plaintiff, if good cause is shown.

                                              -4-
5.   This action shall proceed to service only against Defendants Lancaster County
     and City of Lincoln, and solely for the purpose of permitting Plaintiff to serve
     discovery documents on said Defendants in order to determine the identity of
     individuals who are employed by said Defendants and who are alleged to have
     violated Plaintiff’s constitutional rights. Neither the County nor the City shall
     be required to respond to Plaintiff’s Complaint (Filing 1), which the court has
     determined fails to state a claim upon which relief may be granted against said
     Defendants.

6.   After service of process has been obtained and Defendants have entered an
     appearance, Plaintiff may serve written interrogatories upon Defendants for the
     limited purpose of discovering the identity of individuals who are alleged in
     the Complaint to have violated Plaintiff’s constitutional rights.

7.   Plaintiff shall have 120 days from today’s date in which to file an amended
     complaint which states a claim upon which relief may be granted. In his
     amended complaint, Plaintiff must identify each defendant by name and set
     forth all of Plaintiff’s claims (and any supporting factual allegations) against
     that defendant. Plaintiff should be mindful to explain in his amended
     complaint what each defendant did to him, when the defendant did it, and how
     the defendant’s actions harmed him. Failure to file an amended complaint
     within the time specified by the court will result in the court dismissing this
     case without further notice to Plaintiff.

8.   If Plaintiff files an amended complaint, Plaintiff shall restate the allegations
     of the Complaint (Filing 1) and any new allegations. Failure to consolidate all
     claims into one document may result in the abandonment of claims. Plaintiff
     is warned that an amended complaint will supersede, not supplement, his prior
     pleadings.




                                    -5-
       9.     The court reserves the right to conduct further review of Plaintiff’s claims
              pursuant to 28 U.S.C. §§ 1915(e) and 1915A in the event he files an amended
              complaint.

       10.    The clerk of the court is directed to complete a summons form and a USM-285
              form for each of the following Defendants:

              a.     Lancaster County
                     c/o County Clerk
                     555 South 10th Street, Suite 108
                     Lincoln, Nebraska 68508

              b.     City of Lincoln
                     c/o City Clerk
                     555 South 10th Street, Suite 103
                     Lincoln, Nebraska 68508

       11.    The clerk shall forward the completed forms to the Marshals Service,6 together
              with two (2) copies of each of the following filings: Plaintiff’s Complaint
              (Filing 1); the court’s Memorandum and Order entered on November 1, 2019
              (Filing 35); and this Memorandum and Order.

       12.    The Marshals Service shall serve Defendants at the above-listed addresses
              by certified mail or any other method authorized by the Federal Rules of Civil
              Procedure.7


       6
        Pro se litigants proceeding in forma pauperis are entitled to rely on service by the
United States Marshals Service. Wright v. First Student, Inc., 710 F.3d 782, 783 (8th Cir.
2013). Pursuant to 28 U.S.C. § 1915(d), in an in forma pauperis case, “[t]he officers of the
court shall issue and serve all process, and perform all duties in such cases.” See Moore v.
Jackson, 123 F.3d 1082, 1085 (8th Cir. 1997) (language in § 1915(d) is compulsory).
       7
         “A state, a municipal corporation, or any other state-created governmental
organization that is subject to suit must be served by: (A) delivering a copy of the summons
and of the complaint to its chief executive officer; or (B) serving a copy of each in the
manner prescribed by that state’s law for serving a summons or like process on such a

                                            -6-
       13.    The clerk of the court is directed to set a pro se case management deadline
              using the following text: May 21, 2020: check for amended complaint.

       DATED this 22nd day of January, 2020.

                                           BY THE COURT:



                                           Richard G. Kopf
                                           Senior United States District Judge




defendant.” Fed. R. Civ. P. 4(j)(2). “Any county, city, or village of [Nebraska] may be served
by personal, residence, certified mail, or designated delivery service upon the chief executive
officer or clerk.” Neb. Rev. Stat. § 25-510.02(2).

                                             -7-
